5 N.Y.3d 861 (2005)
In the Matter of LARRY DAVIS, Appellant,
v.
GLENN S. GOORD, as Commissioner of Correctional Services, Respondent.
Court of Appeals of the State of New York.
Submitted September 12, 2005.
Decided November 17, 2005.
Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as dismissed the appeal from Supreme Court's order denying reargument and affirmed Supreme Court's order denying renewal, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.